Exhibit 10.3

 

WPX ENERGY, INC.

20[XX] PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

 

THIS 20[XX] PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this
“Agreement”), which contains the terms and conditions for the Restricted Stock
Units (“Restricted Stock Units” or “RSUs”) referred to in the 20[XX]
Performance-Based Restricted Stock Unit Award Letter delivered in hard copy or
electronically to the Participant, is by and between WPX ENERGY, INC., a
Delaware corporation (the “Company”), and the individual identified on the last
page hereof (the “Participant”).

 

1.                                      Grant of RSUs. Subject to the terms and
conditions of the WPX Energy, Inc. 2013 Incentive Plan or any successor plan, as
amended and restated from time to time (the “Plan”), and this Agreement, the
Company hereby grants to the Participant a target award (the “Award”) of [Number
of Awards Granted] RSUs effective [Grant Date] (the “Effective Date”). The
Award, which is subject to adjustment under the terms of this Agreement and the
Plan, gives the Participant the opportunity to earn the right to receive the
number of shares of Common Stock of the Company equal to the number of RSUs
shown in the prior sentence if the Target Peer Group Ranking, as established by
the Committee and described in Subparagraph 4(b) below, is achieved by the
Company over the Performance Period (as defined in Subparagraph
5(b)(ii) below).  These shares, together with any other shares that are payable
under this Agreement, are referred to in this Agreement as the “Shares.”  Until
the Participant both becomes vested in the Shares under the terms of Paragraph 5
and is paid such Shares under the terms of Paragraph 6, the Participant shall
have no rights as a stockholder of the Company with respect to the Shares.

 

2.                                      Incorporation of Plan and Acceptance of
Documents. The Plan is incorporated by reference and all capitalized terms used
herein which are not defined in this Agreement or in the attached Appendix A
shall have the respective meanings set forth in the Plan.  The Participant
acknowledges that he or she has received a copy of, or has online access to, the
Plan and hereby accepts the RSUs subject to all the terms and provisions of the
Plan and this Agreement.  The Participant hereby further agrees that he or she
has received a copy of, or has online access to, the prospectus for the Plan and
hereby acknowledges his or her automatic acceptance and receipt of such
prospectus electronically.

 

3.                                      Committee Decisions and Interpretations;
Committee Discretion. The Participant hereby agrees to accept as binding,
conclusive, and final all actions, decisions, and/or interpretations of the
Committee, its delegates, or agents upon any questions or other matters arising
under the Plan or this Agreement.

 

4.                                      Performance Measures; Number of Shares
Payable to the Participant.

 

(a)                                 Performance measures established by the
Committee shall be based on targeted levels of relative Total Shareholder Return
(“TSR”), as defined by the Committee.  The Committee has established a
designated percentage of the Target Number of Shares (as defined in Subparagraph
4(b) below) that may be received by the Participant based on the Company’s
relative TSR for the Performance Period within the peer group established by

 

1

--------------------------------------------------------------------------------


 

the Committee, all as more fully described in Subparagraphs 4(b) and 4(c) below
and in Appendix B, and in all respects subject to the Committee’s discretion as
described in Subparagraph 4(d) below.

 

(b)                                 The RSUs awarded to the Participant and
subject to this Agreement as reflected in Paragraph 1 above represent the
Participant’s opportunity to earn the right to payment of an equal number of
Shares (“Target Number of Shares”) upon (i) certification by the Committee that
the Company has achieved the “Target Peer Group Ranking,” as specified in
Appendix B, for TSR for the Performance Period, and (ii) satisfaction of all the
other conditions set forth in Paragraph 5 below.

 

(c)                                  Subject to the Committee’s discretion as
set forth in Subparagraph 4(d) below and to the satisfaction of all other
conditions set forth in Paragraph 5 below, the actual number of Shares earned by
and payable to the Participant upon certification of TSR results and
satisfaction of all other conditions set forth in Paragraph 5 below will be
based upon the range set by the Committee from 30% (for relative TSR above the
25th percentile of the peer group established by the Committee) to 200% (for
relative TSR at the first or second ranking within the peer group established by
the Committee) of the Target Number of Shares depending on the level of relative
TSR certified by the Committee at the end of the Performance Period, as set
forth in Appendix B.  Nothing in Appendix B or otherwise shall be construed to
limit the Committee’s discretion to determine the number of Shares, if any, that
are earned and payable under this Agreement.

 

(d)                                 Notwithstanding (i) any other provision of
this Agreement or the Plan or (ii) certification by the Committee that targets
for TSR have been achieved during the Performance Period, the Committee may in
its sole and absolute discretion reduce, but not below zero (0), the number of
Shares payable to the Participant based on such factors as it deems appropriate,
including but not limited to, the Company’s performance.  Accordingly, any
reference in this Agreement to Shares that (i) become payable, (ii) may be
received by the Participant, or (iii) are earned by the Participant, and any
similar reference, shall be understood to mean the number of Shares that are
received, payable, or earned after any such reduction is made.

 

5.                                      Vesting; Legally Binding Rights.

 

(a)                                 Notwithstanding any other provision of this
Agreement, the Participant shall not be entitled to any payment of Shares under
this Agreement unless and until such Participant obtains a legally binding right
to such Shares and satisfies applicable vesting conditions for such payment.

 

(b)                                 Except as otherwise provided in
Subparagraphs 5(c) — 5(f) below and subject to the provisions of Subparagraph
4(d) above, the Participant shall vest in Shares under this Agreement only if
and at the time that both of the following conditions are fully satisfied:

 

2

--------------------------------------------------------------------------------


 

(i)                                     The Participant remains an active
employee of the Company or any of its Affiliates from the Effective Date through
[XX], (the “Maturity Date”); and

 

(ii)                                  The Committee certifies that the Company
has met TSR targets as defined by the Committee for the thirty-six-month
performance period beginning [XX], and ending [XX] (the “Performance Period”). 
Certification, if any, by the Committee for the Performance Period shall be made
by the Maturity Date or as soon thereafter as is administratively practicable.

 

(c)                                  (i)                                     If
the Participant dies, becomes Disabled, or qualifies for Retirement (as defined
in Subparagraph 5(c)(iii) below) prior to the Maturity Date while an active
employee of the Company or any of its Affiliates, at but not prior to the
Maturity Date, and only to the extent and at the time that the Committee
certifies that the performance measures for the Performance Period are satisfied
under Subparagraph 5(b)(ii) above, upon such certification, the Participant
shall vest in that number of Shares the Participant might otherwise have
received for the Performance Period in accordance with Paragraph 4 above
prorated in accordance with Subparagraph 5(c)(ii) to reflect that portion of the
Performance Period prior to such Participant’s ceasing being an active employee
of the Company and its Affiliates.

 

(ii)                                  The pro rata number of Shares in which the
Participant may become vested pursuant to Subparagraph 5(c)(i) shall equal that
number determined by multiplying the number of Shares the Participant might
otherwise have received for the Performance Period in accordance with Paragraph
4 above times a fraction, the numerator of which is the number of full and
partial months in the period that begins the month following the month that
contains the Effective Date and ends on (and includes) the date that the
Participant ceases being an active employee of the Company and its Affiliates,
and the denominator of which is thirty-six(36).

 

(iii)                               The Participant “qualifies for Retirement”
only if the Participant experiences a Separation from Service and has attained
age 55 and completed at least five years of continuous service with the Company
or any of its Affiliates.

 

(d)                                 If the Participant experiences a Separation
from Service prior to the Maturity Date within two years following a Change in
Control, either voluntarily for Good Reason or involuntarily (other than due to
Cause), the Participant shall vest in that number of Shares equal to the Target
Number of Shares.

 

(e)                                  If the Participant experiences an
involuntary Separation from Service prior to the Maturity Date and the
Participant either receives benefits under a severance pay plan or program
maintained by the Company or any of its Affiliates or receives benefits under a
separation agreement with the Company or any of its Affiliates, then at the time
and to the extent the Committee certifies that the performance measures for the
Performance Period are satisfied under Subparagraph 5(b)(ii) above, the
Participant shall, on the date of such certification, become vested in that
number of Shares the Participant might otherwise have received for the
Performance Period in accordance with Paragraph 4

 

3

--------------------------------------------------------------------------------


 

above prorated to reflect that portion of the Performance Period prior to the
Participant’s ceasing being an active employee of the Company and its
Affiliates. The pro rata number of Shares in which the Participant may become
vested on, but not prior to, the Maturity Date in such case shall equal that
number determined by multiplying (i) the number of Shares the Participant might
otherwise have received for the Performance Period in accordance with Paragraph
4 above times (ii) a fraction, the numerator of which is the number of full and
partial months in the period that begins the month following the month that
includes the Effective Date and ends on (and includes) the date the Participant
ceases being an active employee of the Company and its Affiliates, and the
denominator of which is the total number of full and partial months in the
period that begins the month following the month that contains the Effective
Date and ends on (and includes) the Maturity Date.

 

(f)                                   If (i) the Participant experiences an
involuntary Separation from Service prior to the Maturity Date due to a sale of
a business or the outsourcing of any portion of a business, and (ii) the Company
or any of its Affiliates fails to make an offer of comparable employment, as
defined in a severance plan or program maintained by the Company or any of its
Affiliates, to the Participant, then at the time and to the extent the Committee
certifies that the performance measures for the Performance Period are satisfied
under Subparagraph 5(b)(ii) above, upon such certification, the Participant
shall, on the date of such certification, become vested in that number of Shares
the Participant might otherwise have received for the Performance Period in
accordance with Paragraph 4 above prorated to reflect that portion of the
Performance Period prior to the Participant’s ceasing being an active employee
of the Company and its Affiliates.  The pro rata number of Shares in which the
Participant may become vested on, but not prior to, the Maturity Date in such
case shall equal that number of Shares determined by multiplying (i) the number
of Shares the Participant might otherwise have received for the Performance
Period in accordance with Paragraph 4 above times (ii) a fraction, the numerator
of which is the number of full and partial months in the period that begins the
month following the month that contains the Effective Date and ends on (and
includes) the date the Participant ceases being an active employee of the
Company and its Affiliates, and the denominator of which is the total number of
full and partial months in the period that begins the month following the month
that contains the Effective Date and ends on (and includes) the Maturity Date.

 

For purposes of this Subparagraph 5(f), a Termination of Affiliation shall
constitute an involuntary Separation from Service, excluding any Termination of
Affiliation that results from a voluntary Separation from Service.

 

6.                                      Payment of Shares.

 

(a)                              Payment of all Shares in which the Participant
becomes vested pursuant to Subparagraph 5(d) above shall occur within 30 days
after the Participant’s Separation from Service.

 

(b)                                 Payment of all Shares in which the
Participant becomes vested pursuant to

 

4

--------------------------------------------------------------------------------


 

Paragraph 5 above, other than Subparagraph 5(d) (as to which the payment date is
determined in accordance with Subparagraph 6(a) above), shall occur during the
calendar year containing the Maturity Date.

 

(c)                                  Upon conversion of RSUs into Shares under
this Agreement, such RSUs shall be cancelled.  Shares that become payable under
this Agreement will be paid by the Company by the delivery to the Participant,
or the Participant’s beneficiary or legal representative, one or more
certificates (or other indicia of ownership) representing shares of Common Stock
equal in number to the number of Shares otherwise payable under this Agreement
less the number of Shares necessary for purposes of satisfying all of the
Company’s or any Affiliate’s federal, state and local tax withholding
requirements related thereto (the “Required Withholding”).  The number of Shares
included in the Required Withholding shall be determined in a manner consistent
with the Plan and all such Shares shall be valued at their Fair Market Value on
the date the withholding tax obligation arises.

 

7.                                      Other Provisions.

 

(a)                                 The Participant understands and agrees that
payments under this Agreement shall not be used for, or in the determination of,
any other payment or benefit under any continuing agreement, plan, policy,
practice, or arrangement providing for the making of any payment or the
provision of any benefits to or for the Participant or the Participant’s
beneficiaries or representatives, including, without limitation, any employment
agreement, any change of control severance protection plan, or any employee
benefit plan as defined in Section 3(3) of ERISA, including, but not limited to
qualified and non-qualified retirement plans.

 

(b)                                 The Participant agrees and understands that,
upon payment of Shares under this Agreement, stock certificates (or other
indicia of ownership) issued may be held as collateral for monies he/she owes to
the Company or any of its Affiliates.

 

(c)                                  Except as provided in Subparagraphs
5(c) through 5(f) above, in the event that the Participant experiences a
Separation from Service prior to the Maturity Date, RSUs subject to this
Agreement and any right to Shares issuable hereunder shall be forfeited.

 

(d)                                 RSUs, Shares, and the Participant’s interest
in RSUs and Shares may not be sold, assigned, transferred, pledged, or otherwise
disposed of or encumbered at any time prior to both (i) the Participant’s
becoming vested in such Shares and (ii) payment of such Shares under this
Agreement.

 

(e)                                  If the Participant at any time forfeits any
or all of the RSUs pursuant to this Agreement, the Participant agrees that all
of the Participant’s rights to and interest in such RSUs and in Shares issuable
thereunder shall terminate upon forfeiture without payment of consideration.

 

(f)                                         In consideration of the grant of
RSUs described in Section 1 above, during the

 

5

--------------------------------------------------------------------------------


 

term of employment, and for a period of one (1) year immediately thereafter, the
Participant agrees not to, directly or indirectly, solicit, recruit, induce, or
attempt to recruit, solicit, or induce any employee or independent contractor of
the Company on the Participant’s behalf or on behalf of or in conjunction with
any person or legal entity to work for or contract with such an entity.
Furthermore, other than in performance of assigned duties for the Company, the
Participant agrees not to induce, directly or indirectly, any employee or
independent contractor associated with the Company to terminate or breach an
employment, contractual, or other relationship with the Company.

 

(g)                                  The Committee shall determine whether an
event has occurred resulting in the forfeiture of the RSUs and any Shares
issuable thereunder in accordance with this Agreement, and all determinations of
the Committee shall be final and conclusive.

 

(h)                                 With respect to the right to receive payment
of Shares under this Agreement, nothing contained herein shall give the
Participant any rights that are greater than those of a general creditor of the
Company.

 

(i)                                     The obligations of the Company under
this Agreement are unfunded and unsecured.  Each Participant shall have the
status of a general creditor of the Company with respect to amounts due, if any,
under this Agreement.

 

(j)                                    The parties to this Agreement intend that
this Agreement satisfies the requirements of the short-term deferral exception
from Section 409A of the Code and, if not excepted, complies with the applicable
requirements of Section 409A of the Code.  This Agreement reflects certain
provisions of Section 409A of the Code or regulations issued thereunder for
purposes of defining certain terms and requirements.  Such references shall not
be construed to cause the Agreement to be subject to Section 409A of the Code or
to conflict with the parties’ intent that this agreement satisfies the
requirements of the short-term deferral exception.  The parties recognize that
it may be necessary to modify this Agreement and/or the Plan to maintain the
Plan’s exception from Section 409A of the Code or to otherwise reflect guidance
under Section 409A of the Code issued by the Internal Revenue Service.  The
Participant agrees that the Committee shall have sole discretion in determining
(i) whether any such modification is desirable or appropriate and (ii) the terms
of any such modification.

 

(k)                                 The Participant hereby becomes a party to
this Agreement by accepting the Award electronically or in writing, in
accordance with procedures of the Committee, its delegates, or agents, within 90
days of grant date. Failure to accept the award within 90 days of the grant date
will result cancellation of the award.

 

(l)                                     Nothing in this Agreement or the Plan
shall interfere with or limit in any way the right of the Company or an
Affiliate to terminate the Participant’s employment or service at any time, nor
confer upon the Participant the right to continue in the employ of the Company
and/or an Affiliate.

 

(m)                             The Participant hereby acknowledges that nothing
in this Agreement shall be construed as requiring the Committee to allow or
comply with a domestic relations order

 

6

--------------------------------------------------------------------------------


 

with respect to this Award.

 

(n)                                 Notwithstanding any other provision of this
Agreement to the contrary, any Shares issued hereunder and/or any amount
received with respect to any sale of any such Shares, shall be subject to
potential cancellation, recoupment, rescission, payback, or other action in
accordance with regulations promulgated by the Securities Exchange Commission,
with stock exchange rules, and with the terms of the Company’s Recoupment
Policy, as it may be amended from time to time (collectively, the “Recoupment
Requirements”).  The Participant agrees and consents to the Company’s
application, implementation and enforcement of (a) the Recoupment Requirements
or any similar policy established by the Company that may apply to the
Participant and (b) any provision of applicable law relating to cancellation,
rescission, payback, or recoupment of compensation, and expressly agrees that
the Company may take such actions as are necessary to effectuate the Recoupment
Requirements, any similar policy (as applicable to the Participant), or
applicable law without further consent or action being required by the
Participant.  To the extent that the terms of this Agreement and the Recoupment
Requirements or any similar policy conflict, then the terms of such Recoupment
Requirements shall prevail.

 

8.                    Notices. All notices to the Company required hereunder
shall be in writing and delivered by hand or by mail, addressed to WPX
Energy, Inc., 3500 One Williams Center, Tulsa, Oklahoma 74172, Attention:  Stock
Administration Department.  Notices shall become effective upon their receipt by
the Company if delivered in the foregoing manner.  To direct the sale of any
Shares issued under this Agreement, the Participant shall contact the Company’s
stock plan administrator, which, as of the Grant Date, is Fidelity Stock Plan
Services.

 

9.                    Tax Consultation.  The Participant understands he or she
will incur tax consequences as a result of acquisition or disposition of the
Shares.  The Participant agrees to consult with any tax consultants deemed
advisable in connection with the acquisition of the Shares and acknowledges that
he or she is not relying, and will not rely, on the Company or any of its
Affiliates for any tax advice.

 

 

WPX ENERGY, INC.

 

 

 

By:

 

 

Participant: [Participant Name]

 

7

--------------------------------------------------------------------------------


 

APPDENDIX A

DEFINITIONS

 

“Affiliate” means all persons with whom the Company would be considered a single
employer under Section 414(b) of the Code and all persons with whom the Company
would be considered a single employer under Section 414(c) of the Code.

 

“Disabled” means a Participant qualifies for long-term disability benefits under
the Company’s long-term disability plan, or if the Company does not sponsor such
a disability plan, the Participant qualifies for Social Security Disability
Insurance under Title II of the Social Security Act.  Notwithstanding the
forgoing, the definition of “Disabled” shall comply with the requirements of the
definition of “disabled” described in Treasury Regulation § 1.409A-3(i)(4), as
amended.

 

“Separation from Service” means a Participant’s termination or deemed
termination from employment with the Company and its Affiliates.  For purposes
of determining whether a Separation from Service has occurred, the employment
relationship is treated as continuing intact while the Participant is on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months, or if longer, so long as the Participant
retains a right to reemployment with his or her employer under an applicable
statute or by contract.  For this purpose, a leave of absence constitutes a bona
fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for his or her employer.  If the
period of leave exceeds six months and the Participant does not retain a right
to reemployment under an applicable statute or by contract, the employment
relationship will be deemed to terminate on the first date immediately following
such six-month period.

 

Notwithstanding the foregoing, if a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to last for a
continuous period of more than six months but less than 12 months, and such
impairment causes the Participant to be unable to perform the duties of the
Participant’s position of employment or any substantially similar position of
employment, a period equal to such Participant’s leave of absence will be
substituted for such six-month period, so long as that period is less than 12
months.  If such an absence exceeds 12 months, then the Participant will be
considered Disabled and Subparagraph 5(c)(i) will govern.

 

A Separation from Service occurs at the date as of which the facts and
circumstances indicate either that, after such date: (A) the Participant and the
Company reasonably anticipate the Participant will perform no further services
for the Company and its Affiliates (whether as an employee or an independent
contractor) or (B) that the level of bona fide services the Participant will
perform for the Company and its Affiliates (whether as an employee or
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed over the immediately preceding
36-month period or, if the Participant has been providing services to the
Company and its Affiliates for less than 36 months, the full period over which
the Participant has rendered services, whether as an employee or independent
contractor.  The determination of whether a Separation from Service has occurred
shall be governed by the provisions of Treasury Regulation § 1.409A-1, as
amended, taking into account the objective facts and circumstances with respect
to the level of bona fide services performed by the Participant after a certain
date.

 

8

--------------------------------------------------------------------------------


 

APPENDIX B

DETERMINATION OF TSR RANKING

 

As of the Effective Date, the Committee has established a peer group of
companies for the purpose of determining the Company’s relative TSR ranking for
the Performance Period.  The Committee retains the authority to determine the
treatment of any company in the peer group that ceases to be a United
States-domiciled publicly traded company on a national stock exchange or market
system and to adjust the table below accordingly.

 

The table below reflects the Shares, expressed as a percentage of the Target
Number of Shares, that may be payable to the Participant based upon the
Company’s TSR ranking within the peer group for the Performance Period. 
Notwithstanding any provision in this Appendix B or in the Agreement to the
contrary, the Committee has the sole and absolute discretion to reduce the
number of Shares payable to the Participant to zero (0) pursuant to Subparagraph
4(d) of the Agreement.

 

Company TSR Ranking Within the Peer
Group

 

Percentage of the Target Number of
Shares

 

1st

 

200

%

2nd

 

200

%

3rd

 

191.6

%

4th

 

183.3

%

5th

 

175

%

6th

 

150

%

7th

 

125

%

Target Peer Group Ranking 8th

 

100

%

9th

 

82.5

%

10th

 

65

%

11th

 

47.5

%

12th

 

30

%

13th

 

0

%

14th

 

0

%

15th

 

0

%

 

9

--------------------------------------------------------------------------------